ALD-193                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 18-1596
                                         ___________

                               IN RE: AKEEM R. GUMBS,
                                                     Petitioner
                         ____________________________________

                         On a Petition for Writ of Mandamus from the
                              District Court of the Virgin Islands
                       (Related to D.V.I. Crim. No. 3-11-mj-00031-001)
                         ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                       May 3, 2018
                Before: MCKEE, VANASKIE and SCIRICA, Circuit Judges

                                 (Opinion filed: June 8, 2018)

                                           _________

                                           OPINION*
                                           _________

PER CURIAM

         Akeem R. Gumbs has filed a petition for a writ of mandamus requesting the relief

addressed below. We will deny the petition.

         Gumbs was convicted in the District Court of the Virgin Islands of 31 counts

relating to his production and possession of child pornography and the rape of his eight-

year-old niece, which he filmed. The District Court sentenced him to 300 months of


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
imprisonment, and we affirmed. See United States v. Gumbs, 562 F. App’x 110 (3d Cir.

2014), cert. denied, 135 S. Ct. 205 (2014). In doing so, we rejected Gumbs’s challenge to

a search warrant used to seize evidence presented at trial. See id. at 113-14. Gumbs has

challenged his convictions in numerous other proceedings, including one under 28 U.S.C.

§ 2255, one under 42 U.S.C. § 1983, and several previous mandamus proceedings in this

Court. We rejected those challenges as well. See, e.g., In re Gumbs, 697 F. App’x 137,

138 (3d Cir. 2017) (summarizing Gumbs’s challenges).

       Presently before us is Gumbs’s seventh mandamus petition. By way of

background, Gumbs was referred to a Magistrate Judge for his initial appearance and a

detention hearing in a proceeding docketed at D.V.I. Crim. No. 3-11-mj-00031-001.

Gumbs was later indicted and convicted in the criminal proceeding docketed at D.V.I.

Crim. No. 3-11-cr-00021-001. Gumbs argues that the first of these proceedings remains

open, and he seeks an order directing the District Court to determine whether it will hold

a trial on the charges in that proceeding or whether those charges should be dismissed.

He further argues that dismissal of those charges will invalidate the seizure of evidence

against him and thus will require dismissal of his criminal proceeding as well.

       Gumbs’s request is frivolous. The docket for the Magistrate Judge proceeding

does not reflect the pendency of any charges against Gumbs. Nor has Gumbs shown any

basis to continue to challenge his convictions following our affirmance of those

convictions and the denial of his § 2255 motion. For these reasons, we will deny


constitute binding precedent.                2
Gumbs’s petition. Gumbs is warned that further frivolous filings could result in

sanctions, such as the imposition of a monetary penalty and an order prohibiting him

from filing further petitions with this Court until the penalty is paid.




                                               3